 



Exhibit 10.03

 

THIRD OMNIBUS WAIVER AND MODIFICATION AGREEMENT

 

 

The terms of the Second Omnibus Waiver and Modification Agreement (“Second
Omnibus Waiver”) are hereby incorporated by reference to this Third Omnibus
Waiver and Modification Agreement (“Third Omnibus Waiver”) except for the
following:

 

1.     The completion date of the Reverse Merger as described in Section 12 of
the Second Omnibus Waiver is hereby extended to April 19, 2013 except such date
may be extended by Scot Cohen to April 26, 2013.

 

2.     Upon the conversion and or exercise by Subscribers of the securities of
Petro River Oil Corp. pursuant to the terms of the Second Omnibus Waiver
(collectively, such securities “Restricted Securities”), each Subscriber hereby
agrees that during the initial ninety (90) days following the closing of the
Reverse Merger (the “Restriction Period”), Subscriber will not sell, transfer or
otherwise dispose of any of its Restricted Securities which Subscriber owns or
has a right to acquire as of the date of the closing of the Reverse Merger or
during the Restriction Period, other than in connection with an offer made to
all stockholders of the Company in connection with merger, consolidation or
similar transaction involving the Company or as permitted pursuant to the terms
of this Third Omnibus Waiver. Thereafter, for an additional ninety (90) day
period, Subscriber will not sell or transfer during each thirty (30) days on a
cumulative basis more than 10% of any securities owned by such Subscriber.
Subscriber further agrees that the Company is authorized to and the Company
agrees to place "stop orders" on its books to prevent any transfer of any
Restricted securities in violation of this Third Omnibus Waiver.

 

3.     Notwithstanding the foregoing, each Subscriber may transfer, sell or
otherwise dispose of any Restricted Securities: (1) to any member of the
immediate family of such Subscriber; (2) to any trust for the direct or indirect
benefit of such Subscriber or any one or more members of the immediate family of
such Subscriber; (3) to any corporation, partnership, limited liability company
or other entity all of the beneficial ownership interests of which are held by
such Subscriber or one or more immediate family members of such Subscriber; (4)
by will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of such
Subscriber, or (5) to the Company; provided that, prior to completing any
transfer described in clauses (1) through (5), the proposed transferee shall
execute and deliver to the Company an agreement reasonably satisfactory to the
Company pursuant to which such transferee will agree to receive and hold such
Restricted Securities, subject to the provisions of this Third Omnibus Waiver.
The foregoing restriction will apply only to the Restricted Securities and not
to any other securities of the Company.

 

4.     This Third Omnibus Waiver shall be effective upon execution by a majority
in interest of each of the Series B Preferred Subscribers, the Debenture
Holders, the Secured Note Holders, the December Note Holders and all Series A
Warrant holders (collectively, “Subscribers”).

 

[Signatures to Follow]

 

 

 

  

IN WITNESS WHEREOF, the parties hereby execute this Third Omnibus Waiver as of
the date first written above.

 

PETRO RIVER OIL CORP., (the “Company”), by ______________________, its
____________, acknowledges the foregoing Third Omnibus Waiver, consents to each
of the foregoing, waives and consents to all actions and modifications contained
herein and agrees and undertakes to facilitate the consummation of the
transaction. Additionally, the Company agrees to provide a certificate that the
signatures representing each Series A Warrant holder and a Majority in Interest
of each of the Series B Preferred Subscribers, the Debenture Holders, the
Secured Note Holders and the December Note Holders was obtained.

 

PETRO RIVER OIL CORP.

 

    By: Jeffrey Freedman   Its: Interim Chief Executive Officer and     Chief
Financial Officer  

 

[Subscribers Signature Pages Follows]

 

 

 

  

IN WITNESS WHEREOF, the parties hereby execute this Third Omnibus Waiver as of
the date first written above.

 

Series AWarrantholders Signature Page

 

      Iroquois Capital Opportunity Fund, LP   Iroquois Master Fund Ltd.      
Scot Cohen   American Capital Management LLC       Hewlett Fund   TheMerav Abbe
Irrevocable Trust       South Ferry Building Company LP   Empire Group, Ltd.    
  El Equities, LLC   Scot Jason Cohen Foundation       Romano, Ltd.   Ari
Goldman       ArianaLipman   Martin Goldman       Aaron Wolfson    

 

 

 

 



IN WITNESS WHEREOF, the parties hereby execute this Third Omnibus Waiver as of
the date first written above.

 

Series B Preferred Subscribers Signature Page

 

      South Ferry Building Company, LP   Jeffrey Freedman       Aaron Wolfson  
ArianaLipman       Hewlett Fund   Empire Group, Ltd.       BXRI Holdings, Inc.  
El Equities, LLC       Walt & Co. Inc.   Scot Jason Cohen Foundation       Eli
Levitin   Ari Goldman       John Shulman   Martin Goldman       Romano, Ltd.  
Morris Wolfson

 

 

 

 



IN WITNESS WHEREOF, the parties hereby execute this Third Omnibus Waiver as of
the date first written above.

 

Debenture Holders Signature Page

 

      Iroquois Capital Opportunity Fund, LP   American Capital Management LLC  
    Fortis Oil & Gas America, LLC   Empire Group, Ltd.       Hewlett Fund  
Jeffrey Berman       South Ferry Building Company LP   El Equities, LLC      
Romano, Ltd.   Ari Goldman       ArianaLipman   Martin Goldman       Aaron
Wolfson   Scot Jason Cohen Foundation       Iroquois Master Fund Ltd.    

 

 

 



 

IN WITNESS WHEREOF, the parties hereby execute this Third Omnibus Waiver as of
the date first written above.

 

Secured Note Holders Signature Page

 

 

      Iroquois Capital Opportunity Fund, LP   El Equities, LLC       South Ferry
Building Company LP   Iroquois Master Fund Ltd.       Helene Stark   Abraham
Wolfson       Aaron Wolfson   Ari Storch       Hewlett Fund   Empire Group, Ltd.

 

 

 



 

IN WITNESS WHEREOF, the parties hereby execute this Third Omnibus Waiver as of
the date first written above.

 

December Note Holders Signature Page

 

      Alpha Capital Anstalt   Kerry Propper       South Ferry Building Company
LP   Associated Lakewood, LLC       Helene Stark   American Capital Management
LLC       BRX 1 Holdings Inc.   Cranshire Capital LP       Lilac Ventures Master
Fund Ltd.   Helios Energy Offshore Master Fund, LP       El Equities LLC  
Royotor& Co, In Trust for Last Waltz LP       Colman Abbe   Iroquois Master Fund
Ltd.       Robert B. Stewart, Jr.   CJF Investments Separate Property Trust
U/A/D 11/10/08           Abraham Wolfson   Aaron Wolfson       Momona Capital
LLC   JD Advisors, LLC

 

 

 

